PER CURIAM.
Rudolph Jones appeals from an adverse summary judgment and from a subsequent denial of his motion to amend his complaint. We reverse. The summary judgment herein was based entirely on the plaintiff’s failure to state a cause of action against the City of Homestead in his complaint and, under the circumstances, it was reversible error for the trial court to deny the plaintiff an opportunity to cure this pleading defect by filing an amended complaint. Hart Properties, Inc. v. Slack, 159 So.2d 236 (Fla.1963); Purinson v. Antenna Specialists, Co., 408 So.2d 618 (Fla.3d DCA 1981); Plyser v. Hados, 388 So.2d 1284 (Fla.3d DCA 1980).
Reversed.